Title: To James Madison from Thomas Appleton, 16 April 1808
From: Appleton, Thomas
To: Madison, James



Sir
Leghorn 16. April 1808.

In my respects of the 23.d of March which were convey’d by Capt. Randlet of the Brig Eliza bound for NewYork, I mention’d how unavailing had been all my endeavours until the day previous, to obtain the enlargement of our vessels held under a general embargo; and that as far as I could penetrate the cause at this distance, it had arisen either from a mistake in the interpretation of the order by the french consul here, or that the Secretary of the french minister at Paris had included by error, the word neutrals in his letter, which most certainly was never in the original decree of his majesty Napoleone.  I am inclin’d to the latter, for our vessels have been free at all the neighbouring ports, and immediately on official application at Paris by M’r Armstrong, those at this place have been liberated.  I inclos’d you at the Same time a list of american Vessels sail’d from this port during the last Six months of 1807; together with my account of disbursements to distress’d Seamen for the whole year, accompanied with their Requisite Vouchers.
All the vessels that were ready for sea, or that were not detain’d by authority, under Some form or other of arrestation, departed immediately on the embargo being rais’d.  In this latter class were the Brig Thomas Jefferson, Capt. Van Buren of Baltimore and the Ship Aurora, Capt. Hale of Portsmo. N. Hampshire; both last from Sardinia.  The Brig Alexander, Capt. Laughton of Alexandria, Virginia, and the ship Hetty Capt. Day of Salem, last from Great Britain, and the Ship Jersey, Capt. Williams of N. York last from Sicily, all arrested as coming from enemies ports, The Brig Violet Capt. Merrit of N. York, and the Brig Eliza, Capt. Norton of Boston, in all Seven.  The two first I immediately obtain’d their liberation, and they will Sail for the U States in the course of a few days.  The Brigs Alexander & Hetty are free, but the latter is waiting to receive what is due him as damages decreed by the Council of prizes at Paris.  The Brig Eliza is free, but the Violet and the Jersey are still held, and their causes are now pending before the tribunal of prizes at Paris; however, I am in dayly expectation of their being free to depart.  Most of the evils we have labour’d under, have arisen from our distance from the Capital, and the length of time it has unavoidably taken; to remonstrate, and to make the necessary explanations; together with a certain degree of impunity which must of course result from violations committed in a country, where the laws had no power to restrain.  These circumstances you will readily perceive, Sir, must have occasion’d me infinite labour, and the most unceasing application; however, I have the Satisfaction to find, that the system of laws now adopted will free me in future from Similar inconveniences, and that Such transgressions henceforward will not be tolerated.  All orders of the State in Tuscany are now establish’d on a similar footing of those in france; and the Napoleone Code is to take effect on the 1st. of the ensuing month.  We are Still however in the Same uncertainty with regard to the future Sovereign, and tho’ infinite are the conjectures, yet no one unites So many Suffrages as to form any rational judgement upon.  Yesterday, all ranks of nobility, titles, and priviledges were abolish’d in Tuscany.
The whole dominions of the Pope are now occupied by french troops, and his holiness has been compell’d to Surrender intirely his temporal authority.  I say compell’d, for he has oppos’d every step of the french from the first moment of their entry into his territory, as far as protests could have effect; and he has now no other arms left untried, but those of a spiritual nature; which I presume, however in the present State of Europe, he will not make Use of.  Time will discover how far his resistance has been dictated by true policy: when there was a moral certainty of being overcome.  By very late advices, we learn that the french fleet which sail’d some time Since from Toulon, had safely arriv’d at Corfou; having captur’d two british frigates on their passage.
This squadron being inferior to the force of the british in these Seas, implies evidently the intention to join the russian fleets that are in the archipelago, and black-Sea: a period, I am persuaded not far distant: indeed, I am more Confirm’d in this opinion, Since the intelligence we have this day from Vienna, that the russians had concluded a peace with the Grand Signor, thro’ the mediation of the french Ambassador at Constantinople.  I have the honor to be with the highest respect Your Most Obedient Servant

Th: Appleton

